Case 9:14-cv-00174-RC-KFG Document 80 Filed 03/26/21 Page 1 of 2 PageID #: 569



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

VALENTIN AYALA-GUTIERREZ                         §

VS.                                              §                 CIVIL ACTION NO. 9:14cv174

DIANA E. JACKSON                                 §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Valentin Ayala-Gutierrez, an inmate at the Polunsky Unit, proceeding pro se,

brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends granting the defendant’s motion to dismiss. Additionally, the Magistrate Judge

recommends declining to exercise supplemental jurisdiction.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. It is

       ORDERED that the defendant’s motion to dismiss is GRANTED. To the extent the

plaintiff’s complaint may be interpreted as asserting state law claims, supplemental jurisdiction is
Case 9:14-cv-00174-RC-KFG Document 80 Filed 03/26/21 Page 2 of 2 PageID #: 570



                        ** NOT FOR PRINTED PUBLICATION **

DECLINED pursuant to 28 U.S.C. § 1367(c). A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.

             So ORDERED and SIGNED, Mar 26, 2021.


                                                           ____________________
                                                           Ron Clark
                                                           Senior Judge




                                             2
